Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregg Scheiferstein on 5/23/22.

IN THE CLAIMS:
1. (Currently Amended) A surge control system comprising: 
a power source; 
a first rotor system comprising a first compressor and a first turbine operably coupled to a first shaft; 
a sensor disposed proximate the first rotor system; 
a first electric motor operably coupled to the first rotor system;
a second rotor system and a second motor operably coupled to the second rotor system, the second rotor system comprising a second compressor and a second turbine operably coupled to a second shaft; and 
a controller electrically coupled to the sensor and the first electric motor, the controller operable to: 
detect or synthesize one or more parameters to determine when a surge occurs in the first compressor; 
determine a first amount of power to provide from the power source to the first shaft via the first electric motor;
command the first electric motor to increase power to the first shaft; 
monitor a first magnitude of the power applied to the first shaft commensurate with a severity of the surge; and 
adjust the first magnitude of the power applied to the first shaft commensurate with the severity of the surge; and 
increase a stability margin of the first compressor in response to increasing the power; 
determine a second amount of power to extract from the second shaft; 
command a second electric motor to extract the power from the second shaft; [[and]] 
monitor a second magnitude of the power extracted from the second shaft commensurate with the severity of the surge and loss in thrust due to power extraction; and 
adjust the second magnitude of the power extracted from the second shaft commensurate with the severity of the surge and loss in thrust due to power extraction; and
increase the stability margin of the first compressor in response to extracting power from the second shaft.
Allowable Subject Matter
Claims 1-3, 5, 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, monitoring a second magnitude of the power extracted from the second shaft commensurate with the severity of the surge and loss in thrust due to power extraction; and adjusting the second magnitude of the power extracted from the second shaft commensurate with the severity of the surge and loss in thrust due to power extraction; and increasing the stability margin of the first compressor in response to extracting power from the second shaft. US 2006/0225431 teaches delivering power from a second electric motor on a second shaft to a first shaft, but fails to teach monitoring a second magnitude of the power extracted from the second shaft commensurate with the severity of the surge and loss in thrust due to power extraction; and adjusting the second magnitude of the power extracted from the second shaft commensurate with the severity of the surge and loss in thrust due to power extraction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741